SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Index Company Data Share Capital Composition 2 Cash Dividends 2 Individual Interim Accounting Information Statement of Financial Position - Assets 3 Statement of Financial Position - Liabilities 5 Statement of Income 7 Statement of Comprehensive Income 9 Statement of Cash Flows 10 Statements of Changes in Shareholders' Equity Statements of Changes in Shareholders' Equity - 01/01/2012 to 03/31/2012 11 Statements of Changes in Shareholders' Equity - 01/01/2011 to 03/31/2011 12 Interim information of Added Value 13 Consolidated Interim Accounting Information Statement of Financial Position - Assets 14 Statement of Financial Position - Liabilities 16 Statement of Income 18 Statement of Comprehensive Income 20 Statement of Cash Flows 21 Statements of Changes in Shareholders' Equity Statements of Changes in Shareholders' Equity - 01/01/2012 to 03/31/2012 22 Statements of Changes in Shareholders' Equity - 01/01/2011 to 03/31/2011 23 Interim information of added value 24 Management Report /Performance Comments Notes to the interim financial statements 25 Reports and Statements Special Review Report – Unqualified Review Opinion ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Company Data / Share Capital Composition Number of Shares Current Quarter (Thousand) 03/31/2012 From Paid-in Capital Common 7,442,454 Preferred 5,602,043 Total 13,044,497 Treasury Shares Common 0 Preferred 0 Total 0 PAGE : 1 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Company Data / Cash Dividends Event Approval Date Type Payment Begin Type of Shares Class of Shares Dividends Per Share (Reais / Share) Board of Directors Meeting 12/22/2011 Interest on Shareholders' equity 02/29/2012 Common 0.20000 Board of Directors Meeting 12/22/2011 Interest on Shareholders' equity 02/29/2012 Preferred 0.20000 Board of Directors Meeting 02/09/2012 Dividend Common 0.12000 Board of Directors Meeting 02/09/2012 Dividend Preferred 0.12000 Board of Directors Meeting 04/27/2012 Interest on Shareholders' equity Common 0.20000 Board of Directors Meeting 04/27/2012 Interest on Shareholders' equity Preferred 0.20000 PAGE : 2 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Previous Account Code Description Account Quarter 03/31/2012 Fiscal Year 12/31/2011 1 Total Assets 523,113,547 494,180,658 1.01 Current Assets 114,783,044 98,043,138 1.01.01 Cash and Cash Equivalents 26,378,558 18,857,502 1.01.01.01 Cash and Banks 70,913 672,255 1.01.01.02 Short Term Investments 26,307,645 18,185,247 1.01.02 Short Term Investments 31,546,311 23,624,649 1.01.02.01 Financial Investments at Fair Value 17,989,998 16,785,110 1.01.02.01.01 Trading Securities 17,989,998 16,785,110 1.01.02.02 Financial Investments Valued at Amortized Cost 13,556,313 6,839,539 1.01.02.02.01 Held-to-Maturity Securities 13,556,313 6,839,539 1.01.03 Receivable 18,689,197 20,347,067 1.01.03.01 Accounts Receivable, net 15,625,807 17,438,937 1.01.03.01.01 Third parties 4,112,090 3,207,385 1.01.03.01.02 Subsidiaries and associates 11,979,265 14,633,648 1.01.03.01.03 Allowance for Uncollectible Accounts -465,548 -402,096 1.01.03.02 Other Receivable 3,063,390 2,908,130 1.01.04 Inventories 23,671,139 22,434,018 1.01.06 Recoverable Taxes 9,190,053 9,372,459 1.01.06.01 Current Recoverable Taxes 9,190,053 9,372,459 1.01.07 Prepaid Expenses 1,642,803 1,223,829 1.01.08 Other Current Assets 3,664,983 2,183,614 1.01.08.03 Other 3,664,983 2,183,614 1.01.08.03.01 Advances to Suppliers 1,152,986 1,039,642 1.01.08.03.02 Dividends Receivable 1,823,512 721,422 1.01.08.03.03 Other 688,485 422,550 1.02 Non-current Assets 408,330,503 396,137,520 1.02.01 Long-Term Assets 32,216,398 33,463,971 1.02.01.01 Financial Investments at Fair Value 5,477,975 5,209,632 1.02.01.01.02 Available-for-Sale Securities 5,477,975 5,209,632 1.02.01.02 Financial Investments Valued at Amortized Cost 208,873 9,345 1.02.01.02.01 Held-to-Maturity Securities 208,873 9,345 1.02.01.03 Receivable 107,681 121,325 1.02.01.03.02 Other Receivable 107,681 121,325 1.02.01.04 Inventories 65,063 66,927 1.02.01.06 Deferred Taxes 8,909,082 9,504,920 1.02.01.06.01 Deferred Income Tax and Social Contribution 3,246,171 3,170,703 1.02.01.06.02 Deferred Value-Added Tax (ICMS) 1,712,516 1,742,022 1.02.01.06.03 Deferred PIS/COFINS 3,950,395 4,592,195 1.02.01.07 Prepaid Expenses 2,038,760 1,656,257 1.02.01.08 Credit with Related Parties 9,519,343 11,507,046 1.02.01.08.01 Credit with Associates 3,861 3,694 1.02.01.08.02 Credit with Subsidiaries 9,476,919 11,452,611 1.02.01.08.04 Credit with Other Related Parties 38,563 50,741 1.02.01.09 Other Non-Current Assets 5,889,621 5,388,519 1.02.01.09.03 Petroleum and Alcohol Accounts - STN 833,448 831,949 1.02.01.09.06 Restricted Deposits for Legal Proceedings and Guarantees 2,583,379 2,563,720 PAGE : 3 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Account Code Description Account Current Quarter 03/31/2012 Previous Fiscal Year 12/31/2011 1.02.01.09.07 Advances to Suppliers 1,377,862 1,011,348 1.02.01.09.08 Other Long-Term Assets 1,094,932 981,502 1.02.02 Investments 62,110,550 57,239,381 1.02.02.01 Corporate Interests 62,110,550 57,239,381 1.02.02.01.01 Investments in Associates 6,268,296 4,050,493 1.02.02.01.02 Investments in Subsidiaries 54,386,642 51,937,821 1.02.02.01.03 Investments in Jointly Controlled Entities 1,257,389 1,049,439 1.02.02.01.04 Other Corporate Interests 198,223 201,628 1.02.03 Property, Plant and Equipment 235,966,958 227,301,932 1.02.03.01 Assets in Operation 107,312,390 97,038,581 1.02.03.02 Assets Under Leasing 10,718,808 10,920,513 1.02.03.03 Assets Under Construction 117,935,760 119,342,838 1.02.04 Intangible assets 77,830,452 77,886,170 1.02.04.01 Intangible assets 77,830,452 77,886,170 1.02.04.01.02 Concessions Rights 76,322,253 76,370,148 1.02.04.01.03 Software 1,508,199 1,516,022 1.02.05 Deferred 206,145 246,066 PAGE : 4 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Account Code Description Account Current Quarter 03/31/2012 Previous Fiscal Year 12/31/2011 2 Total Liabilities 523,113,547 494,180,658 2.01 Current Liabilities 65,584,203 56,936,498 2.01.01 Social and Labor Obligations 2,553,347 2,719,992 2.01.01.01 Social Obligations 455,095 502,388 2.01.01.02 Labor Obligations 2,098,252 2,217,604 2.01.02 Trade Accounts Payable 10,958,058 12,268,055 2.01.02.01 National Suppliers 7,958,215 9,252,271 2.01.02.02 Foreign Suppliers 2,999,843 3,015,784 2.01.03 Taxes 9,198,440 9,257,682 2.01.03.01 Federal Taxes 7,226,731 7,200,370 2.01.03.01.02 Other Federal Taxes 7,226,731 7,200,370 2.01.03.02 State Taxes 1,865,893 1,944,758 2.01.03.03 Municipal Taxes 105,816 112,554 2.01.04 Current Debt 4,698,397 4,535,117 2.01.04.01 Loans and Financing 942,792 912,404 2.01.04.01.01 Local Currency 715,626 568,739 2.01.04.01.02 Foreign Currency 227,166 343,665 2.01.04.02 Debentures 1,748,293 1,700,255 2.01.04.03 Finance Leases Obligations 2,007,312 1,922,458 2.01.05 Other Liabilities 35,756,651 26,814,770 2.01.05.01 Related Parties Liabilities 28,850,445 19,972,287 2.01.05.01.01 Debt with Associates 116,283 89,323 2.01.05.01.02 Debt with Subsidiaries 12,741,337 10,243,980 2.01.05.01.04 Debt with Other Related Parties 15,992,825 9,638,984 2.01.05.02 Other 6,906,206 6,842,483 2.01.05.02.01 Dividends and Interest on Shareholders’ Equity 4,256,188 3,878,129 2.01.05.02.04 Interests of Employees and Managers 649,841 1,295,251 2.01.05.02.06 Other 2,000,177 1,669,103 2.01.06 Provisions 1,419,310 1,340,882 2.01.06.02 Other Provisions 1,419,310 1,340,882 2.01.06.02.04 Pension and Health Care Plans Obligations 1,419,310 1,340,882 2.02 Non-Current Liabilities 121,785,631 106,769,598 2.02.01 Long-Term Debt 49,542,456 50,476,598 2.02.01.01 Loans and Financing 42,170,142 42,887,392 2.02.01.01.01 Local Currency 27,241,763 27,542,091 2.02.01.01.02 Foreign Currency 14,928,379 15,345,301 2.02.01.02 Debentures 133,969 167,460 2.02.01.03 Finance Leases Obligations 7,238,345 7,421,746 2.02.02 Other Liabilities 15,967,589 2,854,727 2.02.02.01 Related Parties Liabilities 13,043,636 273,696 2.02.02.01.01 Debt with Associates 59,362 58,202 2.02.02.01.02 Debt with Subsidiaries 12,984,274 215,494 2.02.02.02 Other 2,923,953 2,581,031 2.02.02.02.04 Other Accounts Payable and Expenses 2,923,953 2,581,031 2.02.03 Deferred Taxes 31,419,658 29,408,005 PAGE : 5 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Account Code Description Account Current Quarter 03/31/2012 Previous Fiscal Year 12/31/2011 2.02.03.01 Deferred Income Tax and Social Contribution 31,419,658 29,408,005 2.02.03.01.01 Deferred Income Tax and Social Contribution 31,419,658 29,408,005 2.02.04 Provisions 24,855,928 24,030,268 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 620,473 437,405 2.02.04.01.01 Tax Provisions 63,004 11,556 2.02.04.01.02 Social Security and Labor Provisions 218,214 202,681 2.02.04.01.04 Civil Provisions 168,410 161,168 2.02.04.01.05 Other Liabilities Provisions 170,845 62,000 2.02.04.02 Other Provisions 24,235,455 23,592,863 2.02.04.02.04 Pension and Health Care Plans Obligations 15,997,614 15,351,424 2.02.04.02.05 Provision for Decommissioning Costs 8,237,841 8,241,439 2.03 Shareholders’ Equity 336,743,713 330,474,562 2.03.01 Paid in Capital 205,392,137 205,379,729 2.03.02 Capital Reserves 855,689 859,388 2.03.02.07 Additional Paid in Capital 855,689 859,388 2.03.04 Profit Reserves 122,950,652 122,963,060 2.03.04.01 Legal Reserve 14,308,515 14,308,515 2.03.04.02 Statutory Reserve 2,448,518 2,448,518 2.03.04.05 Undistributed Earnings Reserve 104,800,895 104,800,895 2.03.04.07 Tax Incentive Reserve 1,392,724 1,405,132 2.03.05 Retained Earnings/ Accumulated Losses 6,459,429 0 2.03.06 Equity Valuation Adjustments 1,085,806 1,272,385 2.03.06.01 Cumulative Translation Adjustments 595,240 926,685 2.03.06.02 Other Comprehensive Income 490,566 345,700 PAGE : 6 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Income (R$ Thousand) Current Quarter Same Quarter of the Previous Year Account Code Description Account 01/01/2012 to 03/31/2012 01/01/2011 to 03/31/2011 3.01 Sales Revenues 51,110,268 40,096,584 3.02 Cost of Sales -36,462,551 -24,702,863 3.03 Gross Profit 14,647,717 15,393,721 3.04 Operating Income/ Expenses -4,464,732 -3,638,963 3.04.01 Selling Expenses -2,907,174 -2,251,468 3.04.02 Administrative and General Expenses -1,528,598 -1,323,890 3.04.05 Other Operating Expenses -3,815,728 -3,140,081 3.04.05.01 Other Taxes -74,570 -126,418 3.04.05.02 Research and Development Expenses -514,609 -482,690 3.04.05.03 Exploration Costs -920,903 -858,913 3.04.05.05 Other Operating Income and Expenses, Net -2,305,646 -1,672,060 3.04.06 Equity Results 3,786,768 3,076,476 3.05 Income Before Financial Results, Profit Sharing and Income Taxes 10,182,985 11,754,758 3.06 Financial Income (expenses), net 392,414 1,789,098 3.06.01 Financial Income 1,367,628 1,875,004 3.06.01.01 Financial Income 1,367,628 1,692,452 3.06.01.02 Exchange and Monetary Variations, net 0 182,552 3.06.02 Financial Expenses -975,214 -85,906 3.06.02.01 Financial Expenses -200,204 -85,906 3.06.02.02 Exchange and Monetary Variations, net -775,010 0 3.07 Income Before Income Taxes 10,575,399 13,543,856 3.08 Income Tax and Social Contribution -1,509,564 -2,698,980 3.08.01 Current 316,832 -378,821 3.08.02 Deferred -1,826,396 -2,320,159 3.09 Net Income from Continuing Operations 9,065,835 10,844,876 3.11 Income / Loss for the Period 9,065,835 10,844,876 3.99 Income per Share - (Reais / Share) 3.99.01 Basic Income per Share 3.99.01.01 Common 0.69000 0.84000 3.99.01.02 Preferred 0.69000 0.84000 3.99.02 Diluted Income per Share 3.99.02.01 Common 0.69000 0.84000 3.99.02.02 Preferred 0.69000 0.84000 PAGE : 7 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Comprehensive Income (R$ Thousand) Current Quarter Same Quarter of the Previous Year Account Code Description Account 01/01/2012 to 03/31/2012 01/01/2011 to 03/31/2011 4.01 Net Income for the Period 9,065,835 10,844,876 4.02 Other Comprehensive Income -181,593 -367,771 4.02.01 Cumulative Translation Adjustments -331,445 -258,566 4.02.02 Deemed Cost 2,493 0 4.02.03 Unrealized Gains / (Losses) on Available-for-sale Securities - Recognized 215,391 -161,440 4.02.04 Unrealized Gains / (Losses) on Available-for-sale Securities - Transferred to Results 2,832 7,338 4.02.05 Unrecognized Gains / (Losses) on Cash Flow Hedge - Recognized 20,778 -6,408 4.02.06 Unrecognized Gains / (Losses) on Cash Flow Hedge - Transferred to Results -18,454 -3,585 4.02.07 Deferred Income Tax and Social Contribution -73,188 54,890 4.03 Comprehensive Income for the Period 8,884,242 10,477,105 PAGE : 8 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Cash Flows - Indirect Method (R$ Thousand) Accumulated Current Year Accumulated Previous Year Account Code Description Account 01/01/2012 to 03/31/2012 01/01/2011 to 03/31/2011 6.01 Net Cash - Operating Activities 11,310,798 3,396,606 6.01.01 Cash Provided by Operating Activities 10,665,087 12,455,897 6.01.01.01 Net Income for the Period 9,065,835 10,844,876 6.01.01.03 Equity in Earnings (Losses) of Investments -3,786,768 -3,076,476 6.01.01.05 Depreciation, Depletion and Amortization 3,400,783 2,627,181 6.01.01.06 Losses on Recovery of Assets 107,604 143,427 6.01.01.07 Write-Off of Dry wells 536,477 527,697 6.01.01.08 Residual Value of Permanent Assets Written Off 12,033 6,164 6.01.01.09 Exchange and Monetary Variation and Charges on Financing -497,273 -937,132 6.01.01.10 Deferred Income Tax and Social Contribution, Net 1,826,395 2,320,160 6.01.02 Changes in Assets and Liabilities 2,776,617 -7,983,846 6.01.02.01 Receivable -891,660 -283,438 6.01.02.02 Inventories -1,342,862 -3,060,455 6.01.02.03 Trade Accounts Payable -1,310,191 -259,104 6.01.02.04 Taxes, Fees and Contributions 820,083 177,594 6.01.02.05 Pension and Health Care Obligations 671,167 436,714 6.01.02.06 Short Term Operations with Subsidiaries / Associates 4,830,080 -4,995,157 6.01.03 Other -2,130,906 -1,075,445 6.01.03.01 Other Assets -1,845,202 -843,404 6.01.03.02 Other Liabilities -285,704 -232,041 6.02 Net Cash - Investment Activities -22,502,575 -4,233,183 6.02.01 Investments in Exploration and Production -7,324,147 -5,488,283 6.02.02 Investments in Refining, Transportation & Marketing -6,595,840 -3,563,763 6.02.03 Investments in Gas and Power -427,389 -975,767 6.02.04 Investment in International Segment -1,017 -2,801 6.02.06 Investment in Biofuel 5 -278,154 6.02.07 Other Investments -867,163 -360,250 6.02.08 Investments in Marketable Securities -7,299,000 6,434,035 6.02.09 Dividends Received 11,976 1,800 6.03 Net Cash - Financing Activities 18,712,833 14,261,700 6.03.04 Raising of Financing 0 27,512 6.03.05 Amortization of Principal -270,338 -106,716 6.03.06 Amortization of Interest -544,452 -472,727 6.03.07 Intercompany Loans, Net 15,335,702 17,890,289 6.03.08 Non Standard Credit Rights Investment Fund 6,353,840 -1,238,510 6.03.09 Dividends Paid to Shareholders -2,161,919 -1,838,148 6.05 Increase (Decrease) in Cash and Cash Equivalents 7,521,056 13,425,123 6.05.01 Opening Balance of Cash and Cash Equivalents 18,857,502 19,994,554 6.05.02 Closing Balance of Cash and Cash Equivalents 26,378,558 33,419,677 PAGE : 9 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Changes in Shareholders' Equity - 01/01/2012 to 03/31/2012 (R$ Thousand) Account Code Description Account Paid in Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earnings/ (accumulated losses) Other Comprehensive Income Shareholders’ Equity Consolidated 5.01 Opening Balance 205,379,729 859,388 122,963,060 0 1,272,385 330,474,562 5.03 Opening Balance Adjusted 205,379,729 859,388 122,963,060 0 1,272,385 330,474,562 5.04 Capital Transactionswith Shareholders 12,408 -3,699 -12,408 -2,608,899 -2,493 -2,615,091 5.04.01 Capital Increases 12,408 0 -12,408 0 0 0 5.04.07 Interest on Shareholders' Equity 0 0 0 -2,608,899 0 -2,608,899 5.04.08 Change in Interest in Subsidiaries 0 -3,699 0 0 0 -3,699 5.04.09 Realization of the Deemed Cost 0 0 0 0 -2,493 -2,493 5.05 Total of Comprehensive Income 0 0 0 9,068,328 -184,086 8,884,242 5.05.01 Net Income for the Period 0 0 0 9,065,835 0 9,065,835 5.05.02 Other Comprehensive Income 0 0 0 2,493 -184,086 -181,593 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 236,169 236,169 5.05.02.02 Taxes of Adjustments of Financial Instruments 0 0 0 0 -73,188 -73,188 5.05.02.04 Translation Adjustments for the Period 0 0 0 0 -331,445 -331,445 5.05.02.06 Taxes Adjustments of Financial Instruments Transferred to Results 0 0 0 0 -15,622 -15,622 5.05.02.07 Realization of the Deemed Cost 0 0 0 2,493 0 2,493 5.07 Final Balance 205,392,137 855,689 122,950,652 6,459,429 1,085,806 336,743,713 PAGE : 10 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Changes in Shareholders' Equity - 01/01/2011 to 03/31/2011 (R$ Thousand) Account Code Description Account Paid in Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earnings/ (accumulated losses) Other Comprehensive Income Shareholders’ Equity 5.01 Opening Balance 205,357,103 -6,257 101,875,065 0 90,605 307,316,516 5.03 Opening Balance Adjusted 205,357,103 -6,257 101,875,065 0 90,605 307,316,516 5.04 Capital Transactionswith Shareholders 0 18,175 0 -2,608,899 0 -2,590,724 5.04.07 Interest on Shareholders' Equity 0 0 0 -2,608,899 0 -2,608,899 5.04.08 Change in Interest in Subsidiaries 0 18,175 0 0 0 18,175 5.05 Total of Comprehensive Income 0 0 0 10,844,876 -367,771 10,477,105 5.05.01 Net Income for the Period 0 0 0 10,844,876 0 10,844,876 5.05.02 Other Comprehensive Income 0 0 0 0 -367,771 -367,771 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 -167,848 -167,848 5.05.02.02 Taxes on Adjustments of Financial Instruments 0 0 0 0 54,890 54,890 5.05.02.04 Translation Adjustments for the Period 0 0 0 0 -258,566 -258,566 5.05.02.05 Taxes on Adjustments for the Period 0 0 0 0 3,753 3,753 5.07 Final Balance 205,357,103 11,918 101,875,065 8,235,977 -277,166 315,202,897 PAGE : 11 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Added Value (R$ Thousand) Accumulated Current Year Accumulated Previous Year Account Code Description Account 01/01/2012 to 03/31/2012 01/01/2011 to 03/31/2011 7.01 Sales Revenues 78,579,751 65,063,399 7.01.01 Sales of Goods, Products and Services 65,604,704 52,612,328 7.01.02 Other Revenues 972,488 838,356 7.01.03 Revenues Related to the Construction of Own Assets 12,066,011 11,563,832 7.01.04 Allowance/Reversal for uncollectible Accounts -63,452 48,883 7.02 Inputs Acquired from Third Parties -39,336,236 -27,896,195 7.02.01 Cost of Sales -21,365,683 -14,324,978 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses -13,047,800 -10,215,544 7.02.03 Loss/Recovery of Assets Values -107,604 -143,427 7.02.04 Other -4,815,149 -3,212,246 7.03 Gross Added Value 39,243,515 37,167,204 7.04 Retentions -3,400,783 -2,627,181 7.04.01 Depreciation, Amortization and Depletion -3,400,783 -2,627,181 7.05 Net Added Value Produced 35,842,732 34,540,023 7.06 Transferred Added Value 4,523,650 4,930,050 7.06.01 Results of Equity Accounting 3,786,768 3,076,476 7.06.02 Financial Income 559,162 1,666,165 7.06.03 Other 177,720 187,409 7.07 Total Added Value to be Distributed 40,366,382 39,470,073 7.08 Distribution of Added Value 40,366,382 39,470,073 7.08.01 Personnel 4,212,675 3,702,919 7.08.01.01 Payroll and Related Charges 2,748,891 2,566,887 7.08.01.02 Benefits 1,240,794 949,088 7.08.01.03 FGTS 222,990 186,944 7.08.02 Taxes, Duties and Social Contributions 19,950,101 18,943,172 7.08.02.01 Federal 14,047,815 14,008,337 7.08.02.02 State 5,861,173 4,897,085 7.08.02.03 Municipal 41,113 37,750 7.08.03 Remunerationof Third Party Capital 7,137,771 5,979,106 7.08.03.01 Interest 1,437,013 1,348,973 7.08.03.02 Rental 5,700,758 4,630,133 7.08.04 Remuneration of Shareholders' Equity 9,065,835 10,844,876 7.08.04.01 Interest on Shareholders' Equity 2,608,899 2,608,899 7.08.04.03 Retained Earnings / Loss For The Period 6,456,936 8,235,977 PAGE : 12 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Account Code Description Account Current Quarter 03/31/2012 Previous Fiscal Year 12/31/2011 1 Total Assets 615,818,443 599,149,983 1.01 Current Assets 126,373,536 121,163,683 1.01.01 Cash and Cash Equivalents 39,904,492 35,747,240 1.01.01.01 Cash and Banks 3,135,061 3,731,249 1.01.01.02 Short Term Investments 36,769,431 32,015,991 1.01.02 Short Term Investments 18,002,805 16,808,467 1.01.02.01 Financial Investments at Fair Value 17,994,274 16,791,201 1.01.02.01.01 Trading Securities 17,989,998 16,785,110 1.01.02.01.02 Available-for-sale Securities 4,276 6,091 1.01.02.02 Financial Investments Valued at Amortized Cost 8,531 17,266 1.01.02.02.01 Held-to–Maturity Securities 8,531 17,266 1.01.03 Receivable 21,436,550 21,974,701 1.01.03.01 Accounts Receivable 16,281,147 16,734,007 1.01.03.01.01 Third Parties 13,527,281 14,144,777 1.01.03.01.02 Subsidiaries and Associates 4,528,571 4,274,251 1.01.03.01.03 Allowance for Uncollectible Accounts -1,774,705 -1,685,021 1.01.03.02 Other Receivable 5,155,403 5,240,694 1.01.04 Inventories 29,396,160 28,446,924 1.01.06 Recoverable Taxes 12,179,723 12,845,667 1.01.06.01 Current Recoverable Taxes 12,179,723 12,845,667 1.01.07 Prepaid Expenses 1,569,535 1,328,418 1.01.08 Other Current Assets 3,884,271 4,012,266 1.01.08.03 Other 3,884,271 4,012,266 1.01.08.03.01 Advances to Suppliers 1,359,372 1,388,840 1.01.08.03.02 Dividends Receivable 81,286 77,914 1.01.08.03.03 Other 2,443,613 2,545,512 1.02 Non-current Assets 489,444,907 477,986,300 1.02.01 Long-Term Assets 41,317,529 41,187,318 1.02.01.01 Financial Investments at Fair Value 5,725,833 5,472,748 1.02.01.01.02 Available-for-sale Securities 5,725,833 5,472,748 1.02.01.02 Financial Investments Valued at Amortized Cost 283,587 274,363 1.02.01.02.01 Held-to-maturity Securities 283,587 274,363 1.02.01.03 Receivable 5,226,506 5,122,163 1.02.01.03.02 Other Receivable 5,226,506 5,122,163 1.02.01.04 Inventories 81,573 84,122 1.02.01.06 Deferred Taxes 16,314,815 17,255,798 1.02.01.06.01 Deferred Income Tax and Social Contribution 7,749,197 8,041,846 1.02.01.06.02 Deferred Value-Added Tax (ICMS) 2,010,286 2,198,982 1.02.01.06.03 Deferred PIS/COFINS 6,046,145 6,542,777 1.02.01.06.04 Other Taxes 509,187 472,193 1.02.01.07 Prepaid Expenses 2,306,940 1,902,789 1.02.01.08 Credit with Related Parties 97,187 148,508 1.02.01.08.01 Credit with Associates 97,187 148,508 1.02.01.09 Other non-Current Assets 11,281,088 10,926,827 1.02.01.09.03 Petroleum and Alcohol Accounts - STN 833,448 831,949 PAGE : 13 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Account Code Description Account Current Quarter 03/31/2012 Previous Fiscal Year 12/31/2011 1.02.01.09.05 Restricted Deposits for Legal Proceedings and Guarantees 3,030,127 2,954,915 1.02.01.09.06 Advances to Suppliers 6,013,349 5,891,800 1.02.01.09.07 Other Long-Term assets 1,404,164 1,248,163 1.02.02 Investments 12,324,189 12,248,080 1.02.02.01 Corporate Interests 12,324,189 12,248,080 1.02.02.01.01 Investments in Associates 12,096,759 12,017,794 1.02.02.01.04 Other Corporate Interests 227,430 230,286 1.02.03 Property, Plant and Equipment 353,667,274 342,266,918 1.02.03.01 Assets in Operation 193,280,498 183,530,046 1.02.03.02 Assets Under Leasing 225,742 177,535 1.02.03.03 Assets Under Construction 160,161,034 158,559,337 1.02.04 Intangible assets 82,135,915 82,283,984 1.02.04.01 Intangible assets 81,201,843 81,334,884 1.02.04.01.02 Concession Rights 79,531,067 79,653,873 1.02.04.01.03 Software 1,670,776 1,681,011 1.02.04.02 Goodwill 934,072 949,100 PAGE : 14 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Account Code Description Account Current Quarter 03/31/2012 Previous Fiscal Year 12/31/2011 2 Total Liabilities 615,818,443 599,149,983 2.01 Current Liabilities 65,952,463 68,212,334 2.01.01 Social and Labor Obligations 2,974,570 3,182,067 2.01.01.01 Social Obligations 510,536 436,481 2.01.01.02 Labor Obligations 2,464,034 2,745,586 2.01.02 Trade Accounts Payable 20,490,270 21,417,528 2.01.02.01 National Suppliers 10,544,680 12,258,291 2.01.02.02 Foreign Suppliers 9,945,590 9,159,237 2.01.03 Taxes 10,968,638 10,968,716 2.01.03.01 Federal Taxes 8,823,465 8,667,318 2.01.03.01.01 Income Tax and Social Contribution Payable 1,157,853 1,324,445 2.01.03.01.02 Other Federal Taxes 7,665,612 7,342,873 2.01.03.02 State Taxes 2,036,881 2,177,861 2.01.03.03 Municipal Taxes 108,292 123,537 2.01.04 Current Debt 18,018,198 18,966,329 2.01.04.01 Loans and Financing 16,076,918 17,030,834 2.01.04.01.01 Local Currency 2,418,104 2,500,959 2.01.04.01.02 Foreign Currency 13,658,814 14,529,875 2.01.04.02 Debentures 1,902,862 1,853,433 2.01.04.03 Finance Leases Obligations 38,418 82,062 2.01.05 Other Liabilities 12,001,530 12,250,659 2.01.05.01 Related Parties Liabilities 875,270 834,291 2.01.05.01.01 Debt with Associates 875,270 834,291 2.01.05.02 Other 11,126,260 11,416,368 2.01.05.02.01 Dividends and Interest on Shareholders' Equity 4,256,188 3,878,129 2.01.05.02.04 Interests of Employees and Managers 864,793 1,560,139 2.01.05.02.05 Other 6,005,279 5,978,100 2.01.06 Provisions 1,499,257 1,427,035 2.01.06.02 Other Provisions 1,499,257 1,427,035 2.01.06.02.04 Pension and Health Plans Obligations 1,499,257 1,427,035 2.02 Non-Current Liabilities 211,043,595 198,714,038 2.02.01 Long-term Debt 146,118,300 136,588,365 2.02.01.01 Loans and Financing 145,012,393 135,412,117 2.02.01.01.01 Local Currency 57,112,035 57,831,248 2.02.01.01.02 Foreign Currency 87,900,358 77,580,869 2.02.01.02 Debentures 918,724 993,020 2.02.01.03 Finance Leases Obligations 187,183 183,228 2.02.02 Other Liabilities 1,665,214 2,003,415 2.02.02.01 Related Parties Liabilities 188,352 187,149 2.02.02.01.01 Debt with Associates 188,352 187,149 2.02.02.02 Other 1,476,862 1,816,266 2.02.02.02.03 Other Accounts Payable and Expenses 1,476,862 1,816,266 2.02.03 Deferred Taxes 35,601,941 33,268,472 2.02.03.01 Deferred Income Tax and Social Contribution 35,601,941 33,268,472 2.02.03.01.01 Deferred Income Tax and Social Contribution 35,587,653 33,229,769 2.02.03.01.02 Other Deferred Taxes 14,288 38,703 PAGE : 15 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Account Code Description Account Current Quarter 03/31/2012 Previous Fiscal Year 12/31/2011 2.02.04 Provisions 27,658,140 26,853,786 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 1,550,047 1,361,456 2.02.04.01.01 Tax Provisions 719,962 660,706 2.02.04.01.02 Social Security and Labor Provisions 302,454 290,422 2.02.04.01.04 Civil Provisions 306,424 297,860 2.02.04.01.05 Other Provisions for Contingencies 221,207 112,468 2.02.04.02 Other Provisions 26,108,093 25,492,330 2.02.04.02.04 Pension and Health Plans Obligations 17,283,913 16,652,908 2.02.04.02.05 Provision for Decommissioning Costs 8,824,180 8,839,422 2.03 Consolidated Shareholders' Equity 338,822,385 332,223,611 2.03.01 Paid in Capital 205,392,137 205,379,729 2.03.02 Capital Reserves 558,944 562,643 2.03.02.07 Additional Paid in Capital 558,944 562,643 2.03.04 Profit Reserves 122,611,716 122,624,124 2.03.04.01 Legal Reserve 14,308,515 14,308,515 2.03.04.02 Statutory Reserve 2,448,518 2,448,518 2.03.04.05 Undistributed Earning Reserve 104,461,959 104,461,959 2.03.04.07 Tax incentive Reserve 1,392,724 1,405,132 2.03.05 Retained Earnings / Accumulated Losses 6,607,815 0 2.03.06 Equity Valuation Adjustments 1,085,806 1,272,385 2.03.06.01 Cumulative Translation Adjustments 595,240 926,685 2.03.06.02 Other Comprehensive Income 490.566 345,700 2.03.09 Non-controlling Interest 2,565,967 2,384,730 PAGE : 16 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Income Statement (R$ Thousand) Current Quarter Same Quarter of the Previous Year Account Code Description Account 01/01/2012 to 03/31/2012 01/01/2011 to 03/31/2011 3.01 Sales Revenues 66,134,031 54,358,086 3.02 Cost of Sales -45,889,978 -34,469,010 3.03 Gross Profit 20,244,053 19,889,076 3.04 Operating Income/Expenses -8,336,973 -7,160,241 3.04.01 Selling Expenses -2,353,262 -2,084,023 3.04.02 Administrative and General Expenses -2,199,895 -1,947,863 3.04.05 Other Operating Expenses -3,920,135 -3,539,326 3.04.05.01 Other Taxes -148,076 -244,668 3.04.05.02 Research and Development Expenses -518,478 -492,419 3.04.05.03 Exploration Costs -1,011,413 -942,489 3.04.05.05 Other Operating Income and Expenses, Net -2,242,168 -1,859,750 3.04.06 Equity Results 136,319 410,971 3.05 Income Before Financial Results, Profit sharing and Income Taxes 11,907,080 12,728,835 3.06 Financial Income (Expenses), Net 464,993 2,048,568 3.06.01 Financial Income 1,329,634 2,724,257 3.06.01.01 Financial Income 1,195,609 1,766,630 3.06.01.02 Exchange and Monetary Variations, net 134,025 957,627 3.06.02 Financial Expenses -864,641 -675,689 3.06.02.01 Financial Expenses -864,641 -675,689 3.07 Income Before Income Taxes 12,372,073 14,777,403 3.08 Income Tax and Social Contribution -2,944,394 -3,587,500 3.08.01 Current -613,273 -1,219,410 3.08.02 Deferred -2,331,121 -2,368,090 3.09 Net Income from Continuing Operations 9,427,679 11,189,903 3.11 Consolidated Income / Loss for the period 9,427,679 11,189,903 3.11.01 Attributable to shareholders of the Parent Company 9,214,221 10,984,964 3.11.02 Attributable to non-controlling shareholders 213,458 204,939 PAGE : 17 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Income Statement (R$ Thousand) Current Quarter Same Quarter of the Previous Year Account Code Description Account 01/01/2012 to 03/31/2012 01/01/2011 to 03/31/2011 3.99 Income per Share - (Reais / Share) 3.99.01 Basic Income per Share 3.99.01.01 Common 0.71000 0.84000 3.99.01.02 Preferred 0.71000 0.84000 PAGE : 18 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Comprehensive Income (R$ Thousand) Current Quarter Same Quarter of the Previous Year Account Code Description Account 01/01/2012 to 03/31/2012 01/01/2011 to 03/31/2011 4.01 Consolidated Net Income for the Period 9,427,679 11,189,903 4.02 Other Comprehensive Income -236,694 -394,535 4.02.01 Cumulative Translation Adjustments -386,546 -285,330 4.02.02 Deemed Cost 2,493 0 4.02.03 Unrealized Gains / (Losses) on Available-for-Sale Securities - Recognized 215,391 -161,440 4.02.04 Unrealized Gains / (Losses) on Available-for-Sale Securities - Transferred to Results 2,832 7,338 4.02.05 Unrecognized Gains / (Losses) on Cash Flow Hedge - Recognized 20,778 -6,408 4.02.06 Unrecognized Gains / (Losses) on Cash Flow Hedge - Transferred to Results -18,454 -3,585 4.02.07 Deferred Income Tax and Social Contribution -73,188 54,890 4.03 Comprehensive Income for the Period 9,190,985 10,795,368 4.03.01 Attributable to shareholders of the Parent Company 9,032,628 10,617,193 4.03.02 Attributable to non-controlling shareholders 158,357 178,175 PAGE : 19 of 70 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Cash Flows - Indirect Method (R$ Thousand) Accumulated Current Year Accumulated Previous Year Account Code Description Account 01/01/2012 to 03/31/2012 01/01/2011 to 03/31/2011 6.01 Net Cash - Operating Activities 15,086,132 12,700,885 6.01.01 Cash Provided by Operating Activities 16,635,540 16,595,570 6.01.01.01 Net Income for the Period 9,214,221 10,984,964 6.01.01.02 Non-Controlling Interest 213,458 204,939 6.01.01.03 Equity in Earnings (Losses) of Investments -136,319 -410,971 6.01.01.05 Depreciation, Depletion and Amortization 4,749,129 3,537,895 6.01.01.06 Loss on Recovery of Assets 143,055 163,308 6.01.01.07 Write-off of Dry Wells 545,178 537,629 6.01.01.08 Residual Value of Permanent Assets Written Off 78,580 132,527 6.01.01.09 Exchange and Monetary Variation and Charges on Financing -502,883 -922,811 6.01.01,10 Deferred Income Tax and Social Contribution, Net 2,331,121 2,368,090 6.01.02 Changes in Assets and Liabilities -545,297 -2,935,340 6.01.02.01 Receivable -13,231 -998,068 6.01.02.02 Inventories -1,252,407 -4,275,264 6.01.02.03 Trade Accounts Payable -527,369 2,149,956 6.01.02.04 Taxes, Fees and Contributions 617,545 -164,591 6.01.02.05 Pension and Health Plan 732,606 480,486 6.01.02.06 Short-Term Operations with Subsidiaries / Associates -102,441 -127,859 6.01.03 Other -1,004,111 -959,345 6.01.03.01 Other Assets -1,275,464 -988,063 6.01.03.02 Other liabilities 271,353 28,718 6.02 Net Cash - Investment Activities -17,318,073 -9,317,442 6.02.01 Investments in Exploration and Production -8,624,979 -6,702,344 6.02.02 Investments in Refining, Transportation and Marketing -5,495,190 -5,662,836 6.02.03 Investments in Gas and Power -671,093 -1,221,407 6.02.04 Investment in International Segment -643,430 -826,511 6.02.05 Investments in Distribution -286,066 -242,063 6.02.06 Investment in Biofuel -2,459 -216,520 6.02.07 Other Investments -866,814 -389,146 6.02.08 Investments in Marketable Securities -741,000 5,934,345 6.02.09 Dividends Received 12,958 9,040 6.03 Net Cash - Financing Activities 6,441,023 9,736,048 6.03.03 Funding 14,514,363 15,286,069 6.03.04 Amortization of Principal -3,589,750 -2,051,163 6.03.05 Amortization of Interest -2,341,966 -1,667,310 6.03.08 Dividends Paid to Shareholders -2,161,919 -1,838,148 6.03.09 Share Acquisition of non controlling shareholders 20,295 6,600 6.04 Effect of Exchange Rate Changes on Cash and Cash Equivalents -51,830 -193,296 6.05 Increase (Decrease) in Cash and Cash Equivalents 4,157,252 12,926,195 6.05.01 Opening Balance of Cash and Cash Equivalents 35,747,240 29,416,190 6.05.02 Closing Balance of Cash and Cash Equivalents 39,904,492 42,342,385 PAGE : 20 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Changes in Shareholders' Equity - 01/01/2012 to 03/31/2012 (R$ Thousand) Account Code Description Account Paid in Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earnings/ (accumulated losses) Other Comprehensive Income Shareholders’ Equity Non-controlling interest Shareholders’ Equity Consolidated 5.01 Opening Balance 205,379,729 562,643 122,624,124 0 1,272,385 329,838,881 2,384,730 332,223,611 5.03 Opening Balance Adjusted 205,379,729 562,643 122,624,124 0 1,272,385 329,838,881 2,384,730 332,223,611 5.04 Capital Transactionswith Shareholders 12,408 -3,699 -12,408 -2,608,899 -2,493 -2,615,091 22,880 -2,592,211 5.04.01 Capital Increases 12,408 0 -12,408 0 0 0 0 0 5.04.06 Dividends 0 0 0 -2,608,899 0 -2,608,899 0 -2,608,899 5.04.08 Change in Interest in Subsidiaries 0 -3,699 0 0 0 -3,699 22,880 19,181 5.04.09 Realization of the Cost Attributed 0 0 0 0 -2,493 -2,493 0 -2,493 5.05 Total of Comprehensive Income 0 0 0 9,216,714 -184,086 9,032,628 158,357 9,190,985 5.05.01 Net Income for the Period 0 0 0 9,214,221 0 9,214,221 213,458 9,427,679 5.05.02 Other Comprehensive Income 0 0 0 2,493 -168,464 -165,971 -55,101 -221,072 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 236,169 236,169 0 236,169 5.05.02.02 Taxes on Adjustments of Financial Instruments 0 0 0 0 -73,188 -73,188 0 -73,188 5.05.02.04 Translation Adjustments for the Period 0 0 0 0 -331,445 -331,445 -55,101 -386,546 5.05.02.07 Realization of the Cost Attributed 0 0 0 2,493 0 2,493 0 2,493 5.05.03 Transferred to Results 0 0 0 0 -15,622 -15,622 0 -15,622 5.05.03.01 Adjustments of Financial Instruments 0 0 0 0 -15,622 -15,622 0 -15,622 5.07 Final Balance 205,392,137 558,944 122,611,716 6,607,815 1,085,806 336,256,418 2,565,967 338,822,385 PAGE : 21 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Changes in Shareholders' Equity - 01/01/2011 to 03/31/2011 (R$ Thousand) Account Code Description Account Paid in Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earnings/ (accumulated losses) Other Comprehensive Income Shareholders’ Equity Non-controlling interest Shareholders’ Equity Consolidated 5.01 Opening Balance 205,357,103 -6,257 101,323,731 0 90,605 306,765,182 3,063,094 309,828,276 5.03 Opening Balance Adjusted 205,357,103 -6,257 101,323,731 0 90,605 306,765,182 3,063,094 309,828,276 5.04 Capital Transactionswith Shareholders 0 8,104 0 -2,608,899 0 -2,600,795 -207,674 -2,808,469 5.04.06 Dividends 0 0 0 0 0 0 -108,518 -108,518 5.04.07 Interest on Shareholders' Equity 0 0 0 -2,608,899 0 -2,608,899 0 -2,608,899 5.04.08 Change in Interest in Subsidiaries 0 8,104 0 0 0 8,104 -99,156 -91,052 5.05 Total of Comprehensive Income 0 0 0 10,984,964 -367,771 10,617,193 178,175 10,795,368 5.05.01 Net Income for the Period 0 0 0 10,984,964 0 10,617,193 204,939 11,189,903 5.05.02 Other Comprehensive Income 0 0 0 0 -371,524 -371,524 -26,764 -398,288 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 -167,848 -167,848 0 -167,848 5.05.02.02 Taxes on Adjustments of Financial Instruments 0 0 0 0 54,890 54,890 0 54,890 5.05.02.04 Translation Adjustments for the Period 0 0 0 0 -258,566 -258,566 -26,764 -285,330 5.05.03 Transferred to Results 0 0 0 0 3,753 3,753 0 3,753 5.05.03.01 Adjustments of Financial Instruments 0 0 0 0 3,753 3,753 0 3,753 5.07 Final Balance 205,357,103 1,847 101,323,731 8,376,065 -277,166 314,781,580 3,033,595 317,815,175 PAGE : 22 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of added value (R$ Thousand) Accumulated Current Year Accumulated Previous Year Account Code Description Account 01/01/2012 to 03/31/2012 01/01/2011 to 03/31/2011 7.01 Sales Revenues 100,130,413 84,792,348 7.01.01 Sales of Goods, Products and Services 81,462,569 68,530,205 7.01.02 Other Revenues 1,676,004 1,091,675 7.01.03 Revenues Related to the Construction of Own Assets 17,097,279 15,162,975 7.01.04 Allowance/Reversal for Uncollectible Accounts -105,439 7,493 7.02 Inputs Acquired from Third Parties -49,738,814 -38,461,094 7.02.01 Cost of Sales -26,471,590 -20,600,013 7.02.02 Materials, Power, Third-party Services and Other Operating Expenses -17,936,683 -13,746,774 7.02.03 Loss/Recovery of Assets Values -143,055 -163,308 7.02.04 Other -5,187,486 -3,950,999 7.03 Gross Added Value 50,391,599 46,331,254 7.04 Retentions -4,749,129 -3,537,895 7.04.01 Depreciation, Amortization and Depletion -4,749,129 -3,537,895 7.05 Net Added Value Produced 45,642,470 42,793,359 7.06 Transferred Added Value 1,562,927 2,408,696 7.06.01 Results of Equity Accounting 136,319 410,971 7.06.02 Financial Income 1,195,609 1,766,630 7.06.03 Other 230,999 231,095 7.07 Total Added Value to be Distributed 47,205,397 45,202,055 7.08 Distribution of Added Value 47,205,397 45,202,055 7.08.01 Personnel 5,282,377 4,691,238 7.08.01.01 Payroll and Related Charges 3,609,913 3,375,296 7.08.01.02 Benefits 1,416,580 1,100,822 7.08.01.03 FGTS 255,884 215,120 7.08.02 Taxes, Duties and Social Contributions 26,695,455 25,230,613 7.08.02.01 Federal 17,375,412 16,864,375 7.08.02.02 State 9,250,872 8,297,960 7.08.02.03 Municipal 69,171 68,278 7.08.03 Remunerationof Third Party Capital 5,799,886 4,090,301 7.08.03.01 Interest 2,478,453 1,413,826 7.08.03.02 Rental 3,321,433 2,676,475 7.08.04 Remuneration of Shareholders' Equity 9,427,679 11,189,903 7.08.04.01 Interest on Shareholders' Equity 2,608,899 2,608,898 7.08.04.03 Retained Earnings / Loss For The Period 6,605,322 8,376,066 7.08.04.04 Non-controlling Interest - Retained Earnings 213,458 204,939 PAGE : 23 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 1 The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as "Petrobras" or the "Company") to prospecting, drilling, refining, processing, trading and transporting oil originating from wells, schist or other rocks, and oil products, natural gas and other liquid hydrocarbons, in addition to activities connected with energy and it may carry out research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company's head office is located in Rio de Janeiro - RJ. 2 Basis of presentation of interim financial information The consolidated interim information is being presented in accordance with IAS 34 - Interim Statements, issued by the International Accounting Standards Board (IASB) and also in accordance with accounting practices adopted in Brazil for interim statements (CPC 21 - R1). The individual interim accounting information is being presented in accordance with accounting practices adopted in Brazil for interim statements (CPC 21 - R1) and does not present differences in relation to the consolidated information, except for the maintenance of deferred charges, as established in CPC 43 (R1) - Initial Adoption of Technical Pronouncements. The reconciliations of the parent company's shareholders' equity and results with the consolidated statements are presented in Note 3.1. This interim financial information is presented without repeating certain notes to the financial statements disclosed previously, but with an indication of the relevant changes occurred in the period, as well as some information without the parent company, considering that management understands that a consolidated information provides more comprehensive measure of financial position of the Company and the performance of its operations. Therefore, it should be read together with the Company's annual financial statements for the year ended December 31, 2011, which include the full set of notes. The Company's Board of Directors authorized the publication of this interim quarterly information in a meeting held on May 15, 2012. Accounting estimates In the preparation of the interim financial information it is necessary to use estimates for certain assets, liabilities and other transactions. These estimates include oil and gas reserves, liabilities of pension and health plans, depreciation, depletion and amortization, abandonment costs, provisions for legal processes, market value of financial instruments, income tax and social contribution. Although Management uses assumptions and judgments that are reviewed periodically, the actual results may differ from these estimates. 3 Consolidation basis The consolidated interim financial information includes the quarterly information of Petrobras and its subsidiaries and specific purpose entities. The Company did not present material changes in interests in consolidated companies in the period ended March 31, 2012. PAGE : 24 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) The Company began to recognize in its financial statements for the year ended December 31, 2011 the investments in jointly controlled companies valued by the equity accounting method, which are no longer consolidated proportionally, in conformity with the alternative established in IAS 31 and the corresponding CPC 19 (R1), approved by CVM Resolution 666/11. Accordingly, the interim financial information for the first quarter of 2011, published originally, was adjusted and is being presented with this change, as follows: a) Consolidated statement of income 1st quarter 2011 Published Effect of proportional consolidation Re-presented Sales revenues 54,800 (442) 54,358 Cost of sales (34,596) 127 (34,469) Gross profit 20,204 19,889 Expenses (7,668) 97 (7,571) Income before financial result, profit-sharing and income taxes 12,536 12,318 Finacial income (expenses), net 2,022 26 2,048 Equity in results of non-conslidated companies 277 134 411 Income before income taxes 14,835 (58) 14,777 Income tax/social contribution (3,641) 54 (3,587) Net income 11,194 11,190 Attributable to: Shareholders of Petrobras 10,985 0 10,985 Non-Controlling interests 209 (4) 205 11,194 11,190 b) Consolidated statement of cash flows 1st quarter 2011 Published Effect of proportional consolidation Re-presented Cash provided by operating activities 12,924 (223) 12,701 Cash used in investment activities 77 (9,318) Cash provided by financing activities 9,704 32 9,736 Effect of exchange variation on cash and cash equivalents 18 (193) Net change in cash for the period 13,022 (96) 12,926 Cash and cash equivalents at the beginning 30,323 (907) 29,416 Cash and cash equivalents at the end 43,345 42,342 PAGE : 25 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Reconciliation of the shareholders' equity and net income of consolidated with that of the parent company Shareholders' equity Net income Jan-Mar/2012 Jan-Mar/2011 Consolidated - IFRS 338,822 332,224 9,428 11,190 Equity of Non-controlling interests (2,566) (2,385) (214) (205) Deferred expenses, net of income tax 487 636 (148) (140) Parent company adjusted to International Accounting Standards (IAS) 336,743 330,475 9,066 10,845 4 Accounting practices The accounting practices and calculation methods used in the preparation of this individual and consolidated quarterly information are the same as those adopted in the preparation of the Company's annual financial statements for the year ended December 31, 2011. 5 Cash and cash equivalents Consolidated Cash and banks 3,135 3,731 Financial investments 0 0 - In Brazil 0 0 Investment funds - Interbank Deposit 18,338 10,301 Other investment funds 9,736 4,275 - Abroad 8,695 17,440 Total financial investments Total cash and cash equivalents 6 Marketable securities Consolidated Trading securities 17,990 16,785 Available-for-sale 5,730 5,479 Held-to-maturity 292 291 24,012 22,555 Current 18,003 16,808 Non-current 6,009 5,747 The securities for trading refer mainly to investments in public bonds with maturity terms of more than 90 days and are presented in current assets considering the expectation of their realization in the short term. PAGE : 26 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 7 Accounts receivable Accounts receivable, net Consolidated Trade Accounts Receivable Third parties 19,564 20,048 Electricity sector - - Related parties (Note 18.5) Associates and jointly controlled entities 1,672 1,549 Receivables from the electricity sector 3,035 2,952 Petroleum and alcohol accounts - STN 833 832 Other 5,423 5,565 30,527 30,946 Allowance for uncollectible accounts (2,852) (2,790) 27,675 28,156 Current 21,518 22,053 Non-current 6,157 6,103 Changes in allowance for uncollectible accounts Consolidated Opening balance 2,790 2,681 Additions (*) 138 586 Write-offs (*) (76) (477) Closing balance 2,852 2,790 Current 1,775 1,685 Non-current 1,077 1,105 (*) It includes exchange variation on allowance for uncollectible accounts recorded in companies abroad. Overdue accounts receivable – Third-parties Consolidated Up to 3 months 1,308 1,411 From 3 to 6 months 182 215 From 6 to 12 months 369 264 More than 12 months 2,972 2,982 PAGE : 27 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 8 Inventories Consolidated Products: Oil products (*) 11,038 9,166 Fuel Alcohol (*) 750 782 11,788 9,948 Raw materials, mainly crude oil (*) 13,798 14,847 Maintenance materials and supplies (*) 3,505 3,369 Other 387 367 Current 29,396 28,447 Non-current 82 84 (*) It includes imports in transit. 9 Restricted deposits for legal proceeding and guarantees Consolidated Labor 1,204 1,131 Tax(*) 1,278 1,264 Cívil (*) 443 455 Other 105 105 Total (*) Net of deposits related to judicial proceedings for which a provision is recorded, when applicable. 10 Acquisitions and sales of assets Business combinations Arembepe Energia S.A. On January 24, 2012, Petrobras exercised its right to subscribe to the total number of shares issued by the thermoelectric power station Arembepe Energia S.A. for R$62, due to the fact that the partner Nova Cibe Energia S.A. had renounced its subscription right. Additionally, Petrobras exercised its option to purchase the remaining shares owned by its partner for R$63 thousand, as established in the Capital Contribution Agreement, and on March 6, 2012 now holds 100% of the total capital (30% in 2011) of the thermoelectric power station. The transaction was approved by ANEEL (Agência Nacional de Energia Elétrica) on February 28, 2012. PAGE : 28 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Acquisition of interests in jointly-controlled entities and in associates Energética Camaçari Muricy I S.A. On January 23, 2012, Petrobras exercised its right to subscribe to the total number of shares issued by the thermoelectric power station Energética Camaçari Muricy I S.A. for R$31, due to the fact that the partner MDC I Fundo de Investimento em Participações had renounced its subscription right. Until March 2012, Petrobras paid in R$10 and now holds 59.91% of the total paid-in capital (49% in 2011) of the thermoelectric power station. The transaction was approved by ANEEL ( Agência Nacional de Energia Elétrica ) on February 28, 2012. Sale of assets and other information Merger of Petroquisa and split-off of BRK On January 27, 2012, the Extraordinary General Meeting of Petrobras approved the merger of Petrobras Química S.A. (Petroquisa) and the split-off of BRK Investimentos Petroquímicos S.A. (BRK) with the return of the split-off portion to the patrimony of Petrobras, without increasing the capital. 11 Investments Investments in subsidiaries, jointly controlled entities and associates (Parent company) Subsidiaries: Petrobras Netherlands B.V. - PNBV 14,682 13,740 Petrobras Gás S.A. - Gaspetro 10,766 10,574 Petrobras Distribuidora S.A. - BR 10,090 9,960 Refinaria Abreu e Lima S.A. 4,827 2,997 Petrobras Transporte S.A. - Transpetro 3,086 3,146 Downstream Participações Ltda. 2,044 1,124 Petrobras Biocombustível S.A. 1,738 1,477 Companhia Locadora de Equipamentos Petrolíferos S.A. - CLEP 1,557 1,473 Petrobras International Braspetro - PIB BV 1,186 400 Companhia Integrada Têxtil de Pernambuco - CITEPE 832 Termomacaé Ltda 784 743 Comperj Poliolefinas S.A. 651 651 Companhia Petroquímica de Pernambuco 628 Innova S.A. 381 377 Termoceará Ltda. 337 319 Petrobras Química S.A. - Petroquisa 4,516 Other subsidiaries 1,400 1,132 Jointly controlled entities 1,235 1,051 Associates 3,831 1,643 60,055 55,323 Goodwill 3,081 3,056 Unrealized income of the Parent company (1,223) (1,340) Other investments 198 200 Total investments 62,111 57,239 PAGE : 29 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Investments in jointly controlled entities and associates (Parent company) Associates and jointly controlled entities Petrochemical investments 6,277 6,226 Gas distributors 1,114 1,056 Guarani S.A. 844 847 Termoaçu S.A. 542 538 Petroritupano - Orielo 445 458 Nova Fronteira Bionergia S.A. 428 434 Petrowayu - La Concepción 321 330 Petrokariña - Mata 190 195 Distrilec S.A. 158 216 UEG Araucária 125 128 Transierra S.A. 121 122 Other associates and jointly controlled entities 1,532 1,468 12,097 12,018 Other investments 227 230 12,324 12,248 Investments in listed companies Quotation on stock exchange Lot of a thousand shares (R$ per share) Market value Company Type Subsidiaries Petrobras Argentina 678,396 678,396 Common 2.86 2.70 1,940 1,832 1,940 1,832 Associates Braskem 212,427 212,427 Common 12.50 11.78 2,655 2,502 Braskem 75,793 75,793 Preferred - A 14.45 12.80 1,095 970 3,750 3,472 The market value of these shares does not necessarily reflect the realizable value of a large block of shares. PAGE : 30 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 12 Property, plant and equipment By type of asset Consolidated Parent company Land, buildings and improvements Equipment and other assets Assets under construction (*) Expenditures on exploration & development. Production of oil and gas (producing fields) Total Total Balance at December 31, 2010 8,756 97,174 138,578 35,587 280,095 189,775 Additions 169 2,730 53,690 3,139 59,728 42,222 Capitalized interest - - 7,325 - 7,325 5,788 Business combinations - - 24 - 24 - Write-offs (41) (421) (2,221) (568) (3,251) (2,258) Transfers 4,205 31,283 (40,294) 14,812 10,006 4,531 Depreciation, amortization and depletion (799) (9,769) - (6,566) (17,134) (12,344) Impairment - provision - (91) (276) (391) (758) (473) Impairment - reversal 3 27 - 66 96 61 Cumulative translation adjustment 66 3,548 1,733 789 6,136 - Balance at December 31, 2011 12,359 124,481 158,559 46,868 342,267 227,302 Cost 16,865 195,977 158,559 97,671 469,072 321,469 Accumulated depreciation, amortization and depletion (71,496) - (50,803) (126,805) (94,167) Balance at December 31, 2011 12,359 124,481 158,559 46,868 342,267 227,302 Additions 14 810 13,601 489 14,914 10,932 Capitalized interest - - 1,740 - 1,740 1,262 Business combinations - Write-offs (3) (21) (511) (11) (546) (507) Transfers 843 9,306 (12,780) 4,308 1,677 266 Depreciation, amortization and depletion (213) (2,748) - (1,668) (4,629) (3,288) Impairment - provision - (1) - - (1) - Cumulative translation adjustment (23) (1,056) (448) (228) (1,755) - Balance at March 31, 2012 12,977 130,771 160,161 49,758 353,667 235,967 Cost 17,687 203,818 160,161 101,715 483,381 332,619 Accumulated depreciation, amortization and depletion (73,047) - (51,957) (129,714) (96,652) Balance at March 31, 2012 12,977 130,771 160,161 49,758 353,667 235,967 Weighted average of useful life in years 25 (25 to 40) excluding land 20 (3 to 31) Unit of production method (*) It includes oil and gas exploration and development costs. At March 31, 2012, the property, plant and equipment of Consolidated and the Parent company includes finance leases assets in the amount of R$226 and R$10,719, respectively (R$178 and R$10,921 at December 31, 2011). PAGE : 31 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 13 Intangible assets By type of asset Consolidated Parent company Software Total Rights and concessions Acquired Developed in-house Goodwill Total Balance at December 31, 2010 78,952 320 1,361 906 81,539 78,042 Addition 829 110 336 19 1,294 411 Acquisition through business combination - - - 4 4 Capitalized interest - - 36 - 36 36 Write-off (286) (5) (12) - (303) (172) Transfers 22 19 (36) (4) 1 (1) Amortization (138) (113) (341) - (592) (430) Impairment - provision (2) - - - (2) - Accumulated translation adjustment 277 6 24 307 Balance at December 31, 2011 79,654 337 1,344 949 82,284 77,886 Cost 81,328 1,362 2,837 949 86,476 80,079 Accumulated amortization (1,674) (1,025) (1,493) (4,192) (2,193) Balance at December 31, 2011 79,654 337 1,344 949 82,284 77,886 Addition 36 30 47 - 113 73 Capitalized interest - - 8 - 8 8 Write-off (58) - (4) - (62) (42) Transfers 6 11 (8) (9) - (11) Amortization (38) (24) (68) - (130) (84) Accumulated translation adjustment (69) (2) - (6) (77) - Balance at March 31, 2012 79,531 352 1,319 934 82,136 77,830 Cost 81,189 1,397 2,881 934 86,401 80,099 Accumulated amortization (1,658) (1,045) (1,562) (4,265) (2,269) Balance at March 31, 2012 79,531 352 1,319 934 82,136 77,830 Estimated useful life - years 25 5 5 Indefinite At March 31, 2012, the Company's intangible assets include an Onerous Assignment agreement in the amount of R$74,808, entered into in 2010 between the Federal Government (assignor) and the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP (regulator and inspector), referring to the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará and Sul de Tupi), limited to the production of 5 billion oil equivalent barrels in up to 40 years, renewable for five years under certain conditions. The agreement for concession of the rights establishes that at the time of the declaration of the commerciality of the reserves there will be a review of volumes and prices, based on independent technical reports. If the review determines that the acquired rights reach an amount greater than that initially paid, the Company may pay the difference to the Federal Government, recognizing this difference as an intangible asset, or it may reduce the total volume acquired in the terms of the agreement. If the review determines that the acquired rights result in an amount lower than that initially paid by the Company, the Federal Government will reimburse the difference in legal tender or bonds, subject to the budgetary laws, resulting in a decrease in the intangible assets by the amount of the reimbursement. PAGE : 32 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) When the effects of the abovementioned review become probable and measurable, the Company will make the respective adjustments to the purchase prices. The agreement also establishes minimum commitments with respect to acquisition of goods and services from Brazilian suppliers in the exploration and development stages of production which will be subject to proof with ANP. In the event of non-compliance, ANP will be able to apply administrative and pecuniary sanctions established in the agreement. Devolution of exploration areas to ANP During the first quarter of 2012, the rights to the exploration blocks returned to the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (ANP) totaled R$38 (R$126 in the first quarter of 2011) and are the following: · Blocks - Exclusive concession of Petrobras: - Recôncavo basin: REC - T - 209. · Blocks in partnership (devolved by Petrobras or by its operators): - Campos basin: C-M-103, C-M-151. - Santos basin: S-M- 675, S-M-506. Devolution to ANP of oil and natural gas fields operated by Petrobras During the first quarter of 2012 there were no devolutions to the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (ANP) by Petrobras of rights to fields in the production stage. PAGE : 33 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 14 Exploration activities and valuation of oil and gas reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area until the declaration of the technical and commercial viability of the reserves. The amounts involved in these activities are: Consolidated Capitalized balances in assets Intangible assets 78,062 78,167 Property, plant & equipment 20,136 19,623 Total assets 98,198 97,790 Consolidated Jan-Mar/2012 Jan-Mar/2011 Exploration costs recognized in income Expenses with geology and geophysics 426 337 Wells without economic viability (It includes dry wells and signing bonus) 545 538 Other exploration expenses 40 67 Total expenses 1,011 942 Cash used in activities Operating activities 450 387 Investment activities 2,729 1,767 Total cash used 3,179 2,154 15 Trade accounts payable Consolidated Current liabilities Third parties In Brazil 10,545 12,259 Abroad 9,946 9,159 Related parties 875 834 21,366 22,252 PAGE : 34 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 16 Loans and Financing Consolidated Current liabilities Non-current Abroad Financial institutions 13,053 13,641 35,958 37,590 Bearer bonds - Notes, Global Notes and Bonds 515 803 51,598 39,441 Other 13 12 0 195 In Brazil Export Credit Notes 459 135 12,985 12,982 BNDES 1,259 1,719 36,527 37,385 Debentures 1,903 1,853 919 993 FINAME 94 79 715 731 Bank Credit Certificate 232 51 3,622 3,606 Other 452 591 3,607 3,482 Interest on debt 1,468 1,648 Current portion of the long-term debt 6,769 6,921 Current debt 9,743 10,315 17,980 18,884 Maturities of the principal and interest of the debt in non-current liabilities Consolidated 2013 4,565 2014 8,068 2015 11,528 2016 24,518 2017 15,247 2018 and thereafter 82,005 Total PAGE : 35 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Interest rates for debt in non-current liabilities Consolidated Abroad Up to 6% p.a. 66,282 59,202 From 6 to 8% p.a. 18,292 15,729 From 8 to 10% p.a. 2,783 2,211 From 10 to 12% p.a. 61 63 More than 12% p.a. 138 21 In Brazil Up to 6% p.a. 5,277 5,383 From 6 to 8% p.a. 31,575 32,311 From 8 to 10% p.a. 3,577 3,621 From 10 to 12% p.a. 17,751 17,672 More than 12% p.a. 195 192 Balances per currencies in non-current liabilities Consolidated US dollars 78,835 68,012 Japanese Yen 2,390 2,897 Euro 4,683 4,681 Real (*) 58,031 58,824 Pound Sterling 1,992 1,991 * On March 31, 2012, includes US$25,213 in debt in local currency parameterized to the variation of the US dollar. The hedges, contracted for coverage of Notes issued abroad in foreign currencies and the fair value of the long-term loans are disclosed in notes 31 and 32, respectively. Weighted average rate for capitalization of interest The weighted average rate of the financial charges on the debt, used for capitalization of interest on the balance of works in progress, was 4.36% p.a. in the first quarter of 2012 (5.27% p.a. in the first quarter of 2011). PAGE : 36 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Capital marketing funding The loans and the financing are intended, mainly, for the development of oil and gas production projects, the building of ships and pipelines, and the expansion of industrial units. The main long-term raising of capital carried out in the first quarter of 2012 is presented as follows: a) Abroad Company Date Amount Maturity Description PifCo Feb-12 12,029 2015, 2017, 2021, 2041 Global notes issued in the amounts of US$ 1,250, US$ 1,750, US$ 2,750 and US$ 1,250 with coupons of 2.875%, 3.500%, 5.375% and 6.750%, respectively. b) In Brazil Company Date Amount Maturity Description Fundo de Investimento Imobiliário RB Logística Jan-12 409 2023, 2026 and 2028 Issuance of real state credit notes for the construction of a laboratory and an administrative building - IPCA + average spread of 5.3% p.a. Funding in the banking market a) Abroad Amount in US$ million Company Agency Contracted Used Balance Petrobras China Development Bank 10,000 7,000 3,000 PNBV Citibank International PLC 686 343 343 PNBV HSBC Bank PLC 1,000 1,000 PAGE : 37 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) b) In Brazil Company Agency Contracted Used Balance Transpetro (*) BNDES, Banco do Brasil and Caixa Econômica Federal - CEF 9,005 754 8,251 REFAP BNDES 1,109 285 824 Petrobras Caixa Econômica Federal - CEF 300 300 (*)Agreements were entered into for purchase and sale of 41 ships and 20 convoy vessels with 6 Brazilian shipyards in the amount of R$10,006, where 90% is financed by BNDES, Banco do Brasil and Caixa Econômica Federal - CEF Guarantees Petrobras is not required to provide guarantees to financial institutions. There are loans obtained from BNDES which are secured by the assets being financed (carbon steel pipes for the Bolivia-Brazil gas pipeline and vessels). The loans obtained by specific purpose entities (SPE) are guaranteed by the assets of the projects, as well as lien of credit rights and shares of the SPEs. 17 Leases Minimum receipts/payments of finance leases Consolidated Minimum receipts Minimum payments 2012 307 38 2013 - 2016 1,317 157 2017 and thereafter 4,099 323 Estimated receipts/payments of commitments 5,723 518 Less amount of annual interest (293) Present value of the minimum receipts/payments 3,456 225 Current 148 38 Non-current 3,308 187 At March 31, 2012 3,456 225 Current 225 82 Non-current 2,848 183 At December 31, 2011 3,073 265 PAGE : 38 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Future minimum payments of operating leases Consolidated 2012 19,445 2013 - 2016 62,596 2017 and thereafter 42,128 At March 31, 2012 At December 31, 2011 In the first quarter of 2012, the Company paid an amount of R$3,819 in the Consolidated related to operating leases. 18 Related parties Commercial transactions and other operations Petrobras carries out commercial transactions with its subsidiaries, special purpose entities and associates on market prices under normal market conditions. At March 31, 2012 and December 31, 2011, losses were not expected on the realization of these accounts receivable. By account Parent company Jan - Mar/2012 Assets Liabilities Result Current liabilities Non-current liabilities Total Current liabilities Non-current liabilities Total Result Operating income, mainly from sales 30,529 Exchange and monetary variations, net Financial income (expenses), net (75) Assets Trade accounts receivable 12,835 9,828 22,663 Accounts receivable, mainly from sales 11,012 - 11,012 Dividends receivable 1,823 - 1,823 Intercompany operations 7,324 7,324 Advance for capital increase 942 942 Amounts related to construction of gas pipeline 782 782 Reimbursement receivable 349 349 Other operations 431 431 Liabilities Financial leases (2,007) (7,199) (9,206) Financing on credit operations - (2,164) (2,164) Intercompany operations - (12,776) (12,776) Accounts payable to suppliers - Purchases of oil and oil products - (10,022) Affreightment of platforms (2,312) - (2,312) Advance from clients (511) - (511) Other (13) - (13) Other operations 29,753 12,835 9,828 22,663 As of March 31, 2011 25,178 As of December 31, 2011 14,306 11,840 26,146 PAGE : 39 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 18.1.2 By company Parent company Jan-Mar/2012 Assets Liabilities Result Current Non-current liabilities Total Current Non-current liabilities Total Subsidiaries (*) BR Distribuidora 17,519 2,656 30 2,686 (258) (17) (275) PIB-BV Holanda 6,161 4,989 5,951 10,940 (4,618) (12,967) (17,585) Gaspetro 1,395 1,879 782 2,661 (1,337) - (1,337) Downstream 373 137 132 269 (253) - (253) Transpetro 146 709 - 709 (680) - (680) PifCo 73 43 3 46 (2,682) (1,718) (4,400) PNBV 70 57 16 73 (2,476) - (2,476) Thermoelectric power plants 56 192 221 413 (114) (645) (759) Refinaria Abreu e Lima 55 252 930 1,182 - - - Breitener Energética 21 - 437 437 - - - Brasoil (246) - 358 358 (174) (446) (620) Other subsidiaries 161 560 843 1,403 (848) (1,659) (2,507) 25,784 11,474 9,703 21,177 Specific purpose entities (SPE) PDET Off Shore - 61 61 CDMPI - - - NTN 441 50 491 NTS 436 7 443 877 118 995 Associates 4,019 484 7 491 29,753 12,835 9,828 22,663 (*) It includes its subsidiaries and jointly controlled entities. 18.1.3 Rates of intercompany loans Parent company Assets Liabilities Up to 7% 6,017 9,103 (12,776) Fom 7% to 10% 167 From 10% to 13% 618 276 More than 13% 522 529 7,324 9,908 PAGE : 40 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 18.2 Non standard credit rights investment fund (FIDC-NP) The Parent Company has resources invested in the non standard credit right investment fund (FIDC-NP) which are mainly earmarked for the acquisition of performing and/or non-performing credit rights of operations performed by subsidiaries of the Petrobras System. The balances of the Parent Company's operations with the nonstandard credit right investment fund (FIDC-NP) are as follows: Parent company Financial investments 7,418 2,474 Marketable securities 13,556 6,840 Financial charges to be allocated 369 153 Assignments of performing rights (817) (681) Total classified in current assets 20,526 8,786 Assignments of non-performing rights (9,639) Total classified in current liabilities Jan-Mar/2012 Jan-Mar/2011 Financial income FIDC-NP 172 65 Financial expenses FIDC-NP (393) (314) Financial result 18.3 Guarantees granted The financial operations carried out by these subsidiaries and guaranteed by Petrobras present the following balances pending settlement: Maturity date of the loans PNBV PifCo PIB-BV Ref. Abreu e Lima TAG Total Total 2012 2,855 4,737 7,592 8,003 2013 77 682 759 782 2014 450 1,117 1,567 1,612 2015 2,200 2,278 4,478 2,264 2016 3,325 7,510 10,835 11,213 2017 2,312 3,681 547 6,540 3,468 2018 onwards 14,067 36,739 478 9,494 13,538 74,316 67,025 18.4 Investment fund of subsidiaries abroad At March 31, 2012, the subsidiaries PifCo and Brasoil had amounts invested abroad in an investment fund that held, amongst others, debt securities of companies of the Petrobras System and a specific purpose entity related to the Company's projects, mainly the CLEP, Malhas and Marlim Leste (P-53) and Gasene projects, equivalent to R$13,965 (R$14,527 at December 31, 2011). These amounts refer to the consolidated companies and were offset against the balance of debt in current and non-current liabilities. PAGE : 41 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 18.5 Transactions with jointly controlled entities, associates, government entities and pension funds Significant transactions resulted in the following balances: Consolidated Assets Liabilities Assets Liabilities Jointly controlled entities and associates 1,672 1,031 1,314 783 Gas distributors 848 394 876 355 Braskem and its subsidiaries 482 174 163 134 Other jointly controlled entities and associates 342 463 275 294 0 0 0 0 Government entities and pension funds 50,544 65,983 41,934 67,795 Government bonds 33,578 - 26,486 - Banco do Brasil S.A. (BB) 9,296 11,960 8,066 11,822 Restricted deposits for legal proceedings and guarantees (CEF and BB) 3,217 - 3,175 - Electricity sector (note 18.5.1) 3,035 - 2,952 - Petroleum and alcohol account - Receivable from Federal government (note 18.5.2) 833 - 832 - BNDES 6 39,404 7 40,891 Caixa Econômica Federal (CEF) 1 8,106 1 8,184 Agência Nacional do Petróleo, Gás Natural e Biocombustíveis (ANP) - 4,189 - 3,869 Federal government - Proposed dividends and interest on shareholders' equity - 1,371 - 1,119 Petros (Pension fund) - 123 - 353 Other 578 830 415 1,557 - 52,216 67,014 43,248 68,578 - Current 42,103 12,386 33,267 11,678 Non-current 10,113 54,628 9,981 56,900 18.5.1 Receivables from the electricity sector The Company has receivables from the electricity sector related to a supplying of fuel to thermoelectric power stations, direct and indirect subsidiaries of Eletrobras, located in the northern region of Brazil. Part of the costs for supplying fuel to these thermoelectric power stations is borne by funds from the Fuel Consumption Account (CCC), managed by Eletrobras. The Company also supplies fuel to Independent Power Producers (PIE), companies created for the purpose of producing power exclusively for Amazonas Distribuidora de Energia S.A. - ADESA, a direct subsidiary of Eletrobras, whose payments for supplying fuel depend directly on the forwarding of funds from ADESA to these Independent Power Producers. The balance of these receivables at March 31, 2012 was R$3,035 (R$2,952 at December 31, 2011), of which R$2,566 was overdue (R$2,426 at December 31, 2011). The Company has made systematic collections from the debtors and Eletrobras, itself, and partial payments have been made. PAGE : 42 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 18.5.2 Petroleum and alcohol accounts - STN At March 31, 2012, the balance of the account was R$833 (R$832 at December 31, 2011) and this balance can be settled by the Federal Government by issuing National Treasury Notes in an amount equal to the final balance for the settling of accounts with the Federal Government, in accordance with what is established in Provisional Measure 2,181, of August 24, 2001, or through offsetting against other amounts that Petrobras may be owing the Federal Government at the time, including tax related amounts or a combination of the foregoing operations. Aiming at concluding the settlement of accounts with the Federal Government, Petrobras provided all the information required by the Secretary of the National Treasury Office (STN) seeking to settle the differences still existing between the parties. As the Company considers that the negotiation process between the parties at the administrative level has been exhausted, the Company decided on judicial collection of the aforementioned credit and, accordingly, it filed a lawsuit in July 2011. 18.6 Remuneration of the Company's key personnel The total remuneration of short-term benefits for the Company’s officers during the first quarter of 2012 was R$4.0 referring to eight officers and nine board members (R$2.9 in the first quarter of 2011 referring to seven officers and nine board members). The fees for the executive board and the board of directors in the first quarter of 2012 in the consolidated totaled R$12.7 (R$10.5 in the first quarter of 2011). As established in Federal Law 12353/2010, the Board of Directors of Petrobras is now composed of 10 members, after ratification of the employees’ representative in the Annual General Meeting of March 19, 2012. 19 Provisions for decommissioning costs Consolidated Non-current liabilities Opening balance 8,839 6,505 Revision of provision 12 2.455 Payments (68) (488) Updating of interest 63 210 Other (22) 157 Closing balance PAGE : 43 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 20 Taxes Recoverable taxes Consolidated Current assets Taxes in Brazil: ICMS 2,942 3,186 PIS/COFINS 5,376 5,146 CIDE 163 144 Income tax 2,064 2,251 Social contribution 381 615 Other taxes 418 422 Taxes abroad 836 1,082 Taxes payable Consolidated Current liabilities ICMS 2,037 2,178 PIS/COFINS 674 579 CIDE 475 477 Special participation / Royalties 5,497 5,190 Withholding income tax and social contribution 451 831 Current income tax and social contribution 707 494 Other taxes 1,128 1,220 10,969 10,969 Deferred income tax and social contribution - non-current x Consolidated Non-current assets Deferred income tax and social contribution 7,749 8,042 Deferred ICMS 2,010 2,199 Deferred PIS and COFINS 6,046 6,543 Other 510 472 Non-current liabilities 0 Deferred income tax and social contribution 35,588 33,230 Other 14 38 PAGE : 44 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Deferred income tax and social contribution Income taxes in Brazil comprise income tax and the social contribution on net income, where the applicable official rates are 25% and 9%, respectively. The changes in the deferred income tax and social contribution are presented as follows: Consolidated Property, plant & equipment Acounts receivable / payable, loans and financing Exploration costs for the extraction of crude oil and gas Other Financial leases Provision for legal proceedings Tax losses Inventories Interest on shareholders' equity Other Total Balance at December 31, 2010 497 711 841 754 53 Recognized in the results for the year (2,321) 815 (201) 150 (57) 349 133 (1,171) (6,157) Recognized in shareholders' equity - - - 44 - (50) (6) Cumulative translation adjustment - (100) (6) - 15 32 - - (76) (135) Other - 186 246 (303) (33) (42) - - 554 608 Balance at December 31, 2011 629 644 1,190 887 Recognized in the results for the year (1,184) (543) (440) (46) (88) 2 (70) 0 36 (2,333) Recognized in shareholders' equity 0 0 0 0 0 0 0 0 (73) (73) Cumulative translation adjustment 0 (2) 0 0 (1) (8) 0 0 27 16 Other (140) (49) 22 0 0 0 (94) (261) Balance at March 31, 2012 562 638 1,120 887 Deferred tax assets 8,042 Deferred tax liabilities (33,230) At December 31, 2011 Deferred tax assets 7,749 Deferred tax liabilities (35,588) At March 31, 2012 Management considers that the deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on projections that have been made. PAGE : 45 of 73 ITR - Quarterly Information - 03/31/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Reconciliation of income tax and social contribution on income The reconciliation of the taxes calculated in accordance with statutory rates and the amount of taxes recorded are presented as follows: Consolidated Jan-Mar/2012 Jan-Mar/2011 Income before income taxes 12,372 14,777 Income tax and social contribution at statutory rates (34%) (5,024) - - Adjustments for calculation of the effective rate: · Credit resulting from inclusion of interest on shareholders' equity as operating expenses 887 - - ·
